DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Amendment filed 05-June-2022 has been entered. Claims 1, 3, 4, 8, 10, 11, 15 and 17 have been amended, and claims 1-20 are currently pending. 
Response to Arguments
Applicant's arguments filed 05-June-2022 have been fully considered but they are not persuasive. Applicant argues that Leise et al. (Patent No. US 10,839,015 B1, hereinafter “Leise”) does not teach the amended claim 1 recitation “solicit one or more of a traffic camera and another vehicle that was not involved in the event for additional data associated with the event, and in response, receive the additional data associated with the event from one or more of the traffic camera and the other vehicle” (Remarks pp. 8-9). In response, examiner respectfully submits that Leise teaches that when a vehicle has been involved in a collision, there are often several steps that should take place in coordination among many parties, including the vehicle owner, other parties to the collision, providers of vehicle repair services, medical services (i.e. another vehicle that was not involved in the event, such as an emergency vehicle), and more [Col. 36 lines 47-53]. Applicant’s Specification [0049] provides that other sources include other vehicles not participating in the accident such as emergency vehicles.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 2, 5-9, 12-16, 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Leise in view of Nagla et al. (Pub. No. US 2018/0018723 A1, hereinafter “Nagla”).
Regarding claim 1, Leise teaches:
a network interface configured to receive data from one or more sensors of one or more vehicles involved in an event that comprises at least one of an accident and a breakdown (Leise – if a vehicle detects a crash event (e.g. deployed airbag, collision sensor, i.e. accident), the vehicle may broadcast a transaction to the network with the vehicle’s telematics data that is signed by a private key stored on the vehicle [Col. 10 lines 65-67, Col. 11 lines 1-5]. Also see Fig. 1A network connections [Col. 6 lines 24-28].)
and a processor configured to: create a blockchain on a distributed ledger for the event and invite members to the new blockchain (Leise – see Fig. 19, 1900 may include receiving an indication of 2 vehicles being involved in a vehicle collision and both vehicle identifiers, 1902 includes receiving vehicle sensor data prior to, during, and/or after the vehicle collision, 1904 creating a block or blockchain that includes the vehicle sensor data from both vehicles, an indication that both vehicles have been involved in a vehicle collision and both vehicle identifiers [Col. 38 lines 50-65]. The automotive insurance claims process may involve the following parties: a vehicle owner, an insurer, a repair facility, a parts supplier, a logistics provider, and/or a rental provider, and/or other parties [Col. 11 lines 19-22, also see Col. 11 lines 56-66, where the insurer may be a participant in the network, Col. 12 lines 9-12 where an automotive service provider is a participant in the network, and Col. 12 lines 21-24 where some of the network participants may function as nodes that validate new blocks and transactions and compile transactions into blocks that are then added to the network].) 
solicit one or more of a traffic camera and another vehicle that was not involved in the event for additional data associated with the event, and in response, receive the additional data associated with the event from one or more of the traffic camera and the other vehicle (Leise – when a vehicle has been involved in a collision, there are often several steps that should take place in coordination among many parties, including the vehicle owner, other parties to the collision, providers of vehicle repair services, medical services (i.e. another vehicle that was not involved in the event, such as an emergency vehicle), and more [Col. 36 lines 47-53]. Also see Applicant’s Specification [0049], where other sources include other vehicles not participating in the accident such as emergency vehicles.)
create one or more partially pre-filled documents for the entity based on information included in the data received from the one or more sensors (Leise – in Fig. 7, a vehicle loss notification that comprises a vehicle identifier, a driver identifier, and/or a vehicle loss report (i.e. partially pre-filled document) is received from at least a first participant [Col. 14 lines 61-67], where the first participant is a sensor system (i.e. one or more sensors) attached to the vehicle [Col. 15 lines 20-21].)
and the additional data received from the one or more of the traffic camera and the other vehicle (Leise – when a vehicle has been involved in a collision, there are often several steps that should take place in coordination among many parties, including the vehicle owner, other parties to the collision, providers of vehicle repair services, medical services (i.e. another vehicle that was not involved in the event, such as an emergency vehicle), and more [Col. 36 lines 47-53]. Also see Applicant’s Specification [0049], where other sources include other vehicles not participating in the accident such as emergency vehicles.)
generate and commit, via the blockchain peer, one or more blockchain transactions which include the one or more partially pre-filled documents to the blockchain (Leise – Fig. 7 – 706 discloses updating a block using the vehicle identifier, driver identifier and/or the vehicle loss report [Col. 15 lines 1-3]. Updating the block adding the vehicle loss report to a vehicle loss transaction [Col. 15 lines 38-41].)
and receive, via the blockchain peer, one or more completed documents corresponding to the one or more partially pre-filled documents which have been filled in by one or more other blockchain peers of the blockchain (Leise – the systems and methods may be used by a participant (i.e. blockchain peer) to determine if information for the vehicle corresponding to the vehicle loss report is stored on the blockchain, analyze the received vehicle identifier notification, perform any necessary changes to information stored on the blockchain related to the vehicle and/or the vehicle loss report (i.e. fill in a partially pre-filled document), and/or transmit the block where the vehicle information is stored, or a vehicle loss report is stored, to another participant on the network  [Col. 12 lines 38-48].)
Leise does not appear to teach:
based on a type of the event
However, Nagla teaches:
based on a type of the event (Nagla – blocks may be created. If it is the first block, a new blockchain may be established [0185]. Vehicle records are maintained using blocks organized in blockchains stored in blockchain storage of entities 102, 104, 106, 108, 110 and 112 (i.e. members) [0097]. Authorized entities 102, 104, 106, 108, 110 and 112 (e.g. insurance companies, collision centres, authorized service centres, law enforcement) can be granted permission attributes or access to write new blocks to the blockchain (i.e. invited) using the vehicle record processor. A new block can indicate that the vehicle has been serviced (i.e. breakdown) or that the vehicle was involved in an accident (i.e. accident) [0104]. Examiner interprets that for an accident there would at least include insurance companies, collision centres, authorized service centres, and law enforcement, while for the vehicle being serviced a collision centre and/or law enforcement would not be required (i.e. smaller set of members).)
Accordingly, it would have been obvious to a person of ordinary skill in the art at the time the invention was effectively filed, having the teachings of Leise and Nagla before them, to modify the system of Leise of receive data from one or more sensors of one or more vehicles involved in an event that comprises at least one of an accident and a breakdown, create a blockchain on a distributed ledger for the event and invite members to the new blockchain, solicit one or more of a traffic camera and another vehicle that was not involved in the event for additional data associated with the event, and in response, receive the additional data associated with the event from one or more of the traffic camera and the other vehicle, create one or more partially pre-filled documents for the entity based on information included in the data received from the one or more sensors, and the additional data received from the one or more of the traffic camera and the other vehicle, generate and commit, via the blockchain peer, one or more blockchain transactions which include the one or more partially pre-filled documents to the blockchain, and receive, via the blockchain peer, one or more completed documents corresponding to the one or more partially pre-filled documents which have been filled in by one or more other blockchain peers of the blockchain with the teachings of Nagla of based on a type of the event. One would have been motivated to make such a modification to maintain the integrity and veracity of records maintained by parties which have a vested interest in relation to the records being kept (Nagla - [0005].).
Claims 8 and 15 correspond to claim 1 and are rejected accordingly.
Regarding claim 2, Leise teaches:
and the processor is further configured to: receive secondary data of the event from sources other than the one or more vehicles; and extract second information from the secondary data (Leise – forensic data may be collected from the scene of a collision to determine the identify of parties at fault. The forensic data (i.e. secondary data) may be collected by a police force or government agency tasks with investigating vehicle crashes. The entity collecting forensic data (i.e. source other than the one or more vehicles) may broadcast a transaction to the blockchain to indicate the results (i.e. second information) of the forensic study [Col. 37 lines 42-50].)
Claims 9 and 16 correspond to claim 2 and are rejected accordingly.
Regarding claim 5, Leise teaches:
determine one or more of a cause and a blame for the event; and transmit a recommendation of one or more of the cause and the blame for the event to an adjuster (Leise – see Fig. 19, which includes analyzing the vehicle sensor data (examiner interprets vehicle sensor data discloses first information) from both vehicles to reconstruct the vehicle collision and determine a cause of the vehicle collision, or assign fault or lack thereof for the vehicle collision to one or more vehicle operators, a likely or estimated complexity for each vehicle, one or more qualified repair shops, faulty and working vehicle-mounted sensors mounted on each vehicle, and/or estimate a repair cost for each vehicle [Col. 38 lines 65-67, Col. 39 1-7]. The blockchain is updated to include and/or indicate the foregoing information (examiner interprets the information discloses one or more documents), and the updated blockchain is transmitted to other nodes such as repair shop, bank, and insurance provider nodes [Col. 39 lines 7-13]. )
Claims 14 and 20 correspond to claim 5 and are rejected accordingly.
Regarding claim 6, Leise teaches:
wherein the processor is further configured to create a completed document by filling in missing information of a partially completed document created by another blockchain peer (Leise – the systems and methods may be used by a participant (i.e. blockchain peer) to determine if information for the vehicle corresponding to the vehicle loss report is stored on the blockchain, analyze the received vehicle identifier notification, perform any necessary changes to information stored on the blockchain related to the vehicle and/or the vehicle loss report (i.e. fill in a partially pre-filled document), and/or transmit the block where the vehicle information is stored, or a vehicle loss report is stored, to another participant on the network  [Col. 12 lines 38-48].)
Claims 12 and 18 correspond to claim 6 and are rejected accordingly.
Regarding claim 7, Leise teaches:
wherein the event comprises at least one accident and at least one failure of the one or more vehicles (Leise – see Fig. 19, 1900 may include receiving an indication of 2 vehicles being involved in a vehicle collision (i.e. accident) and both vehicle identifiers, 1902 includes receiving vehicle sensor data prior to, during, and/or after the vehicle collision, 1904 creating a block or blockchain that includes the vehicle sensor data from both vehicles, an indication that both vehicles have been involved in a vehicle collision and both vehicle identifiers [Col. 38 lines 50-65].)
Claims 13 and 19 correspond to claim 7 and are rejected accordingly.
Claims 3, 4, 10, 11 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Leise in view of Nagla further in view of Hanson (Patent No. US 9,7773,281 B1, hereinafter “Hanson”).
Regarding claim 3, Leise teaches:
wherein the data comprises one or more of sensor data, pictures, video, text, and audio of one or more accidents, (Leise - see Fig. 19, 1900 may include receiving an indication of 2 vehicles being involved in a vehicle collision and both vehicle identifiers, 1902 includes receiving vehicle sensor data (examiner interprets the vehicle identifiers and vehicle sensor data disclose primary data) prior to, during, and/or after the vehicle collision, 1904 creating a block or blockchain that includes the vehicle sensor data from both vehicles, an indication that both vehicles have been involved in a vehicle collision and both vehicle identifiers [Col. 38 lines 50-65].)
received from the one or more sensors and the additional data received from the one or more of the traffic camera and the other vehicle (Leise – if a vehicle detects a crash event (e.g. deployed airbag, collision sensor, i.e. accident), the vehicle may broadcast a transaction to the network with the vehicle’s telematics data that is signed by a private key stored on the vehicle [Col. 10 lines 65-67, Col. 11 lines 1-5]. Also see Fig. 1A network connections [Col. 6 lines 24-28]. When a vehicle has been involved in a collision, there are often several steps that should take place in coordination among many parties, including the vehicle owner, other parties to the collision, providers of vehicle repair services, medical services (i.e. another vehicle that was not involved in the event, such as an emergency vehicle), and more [Col. 36 lines 47-53]. Also see Applicant’s Specification [0049], where other sources include other vehicles not participating in the accident such as emergency vehicles.)
Leise modified by Nagla does not appear to teach:
and wherein the processor is further configured to: determine a number of accidents based on the data [received from the one or more sensors and the additional data received from the one or more of the traffic camera and the other vehicle]; and assign one or more specific vehicles of the one or more vehicles to each accident of the number of accidents
However, Hanson teaches:
and wherein the processor is further configured to: determine a number of accidents based on the data [received from the one or more sensors and the additional data received from the one or more of the traffic camera and the other vehicle]; and assign one or more specific vehicles of the one or more vehicles to each accident of the number of accidents (Hanson – in Fig. 3, step 301, a determination may be made that one or more vehicles has been involved in an accident, where a mobile device may be configured to monitor movement sensors of the mobile device in order to detect events [Col. 13 lines 42-52], and the mobile device may receive vehicle sensor data from the vehicle [Col. 14 lines 21-29]. The accident characteristics received and/or determined in step 302 may include the number and types of each vehicle involved in the accident, descriptions of any other non-vehicle objects involved in the accident, the speed(s) of the vehicle(s) just before the accident, the location and angle of impact to/from each vehicle, and the like, at the time of the accident [Col. 15 lines 35-47]. An accident detection and recovery application may generate a list of potential vehicle damages and repairs/inspections needed based on the accident characteristics received and/or determined in step 302 [Col. 16 lines 6-9]. Additional data such as audio or video data collected by the mobile device and/or impact sensors or the mobile device may be used to determine that the mobile device is within a vehicle that has been involved in an accident [Col. 14 lines 15-20].)
Accordingly, it would have been obvious to a person of ordinary skill in the art at the time the invention was effectively filed, having the teachings of Leise, Nagla and Hanson before them, to modify the system of Leise and Nagla of receive data from one or more sensors of one or more vehicles involved in an event that comprises at least one of an accident and a breakdown, create a blockchain on a distributed ledger for the event and invite members to the new blockchain based on a type of the event, solicit one or more of a traffic camera and another vehicle that was not involved in the event for additional data associated with the event, and in response, receive the additional data associated with the event from one or more of the traffic camera and the other vehicle, create one or more partially pre-filled documents for the entity based on information included in the data received from the one or more sensors, and the additional data received from the one or more of the traffic camera and the other vehicle, generate and commit, via the blockchain peer, one or more blockchain transactions which include the one or more partially pre-filled documents to the blockchain, and receive, via the blockchain peer, one or more completed documents corresponding to the one or more partially pre-filled documents which have been filled in by one or more other blockchain peers of the blockchain with the teachings of Hanson of determine a number of accidents based on the data and assign one or more specific vehicles of the one or more vehicles to each accident of the number of accidents. One would have been motivated to make such a modification to determine all the participants required to exchange information for an event, and further analyze driving data and traffic accident statistics from the extracted information (Leise - [Col. 2 lines 11-21], Hanson [Col. 1 lines 22-26].).
Claims 10 corresponds to claim 3 and are rejected accordingly.
Regarding claim 17, Leise teaches:
wherein the data comprises one or more of sensor data, picture, video, text, and audio of one or more accidents, (Leise - see Fig. 19, 1900 may include receiving an indication of 2 vehicles being involved in a vehicle collision and both vehicle identifiers, 1902 includes receiving vehicle sensor data (examiner interprets the vehicle identifiers and vehicle sensor data disclose primary data) prior to, during, and/or after the vehicle collision, 1904 creating a block or blockchain that includes the vehicle sensor data from both vehicles, an indication that both vehicles have been involved in a vehicle collision and both vehicle identifiers [Col. 38 lines 50-65].) and the method further comprises:
received from the one or more sensors and the additional data received from the one or more of the traffic camera and the other vehicle, (Leise – if a vehicle detects a crash event (e.g. deployed airbag, collision sensor, i.e. accident), the vehicle may broadcast a transaction to the network with the vehicle’s telematics data that is signed by a private key stored on the vehicle [Col. 10 lines 65-67, Col. 11 lines 1-5]. Also see Fig. 1A network connections [Col. 6 lines 24-28]. When a vehicle has been involved in a collision, there are often several steps that should take place in coordination among many parties, including the vehicle owner, other parties to the collision, providers of vehicle repair services, medical services (i.e. another vehicle that was not involved in the event, such as an emergency vehicle), and more [Col. 36 lines 47-53]. Also see Applicant’s Specification [0049], where other sources include other vehicles not participating in the accident such as emergency vehicles.)
Leise modified by Nagla does not appear to teach:
determining a number of accidents based on at least one of time information and distance information in the data
and assigning one or more specific vehicles of the one or more vehicles to each accident of the number of accidents
However, Hanson teaches:
determining a number of accidents based on at least one of time information and distance information in the data (Hanson – the nodes in the V2V communication system (e.g. vehicles and other reception devices) may use internal clocks with synchronized time signals, and may send transmission times within V2V communications, so that the receiver may calculate its distance from the transmitting node based on the different between the transmission time and the reception time. Vehicle warning such as detection by the vehicle’s internal systems that the vehicle is skidding, that an impact has occurred, or that the vehicle’s airbags have been deployed, may also be transmitted in V2V communications [Col. 10 lines 6-23]. Vehicle accidents may be detected by the mobile device, for example, by identifying a short spike in positive or negative acceleration readings from an accelerometer. In some cases, any acceleration reading over a predetermined threshold may be identified by an accident detection software application as a potential accident [Col. 14 lines 4-20].) 
and assigning one or more specific vehicles of the one or more vehicles to each accident of the number of accidents (Hanson – the data collected by vehicle sensors may be transmitted to one or more external devices for analysis, such as a personal mobile device or external server, such as insurance system servers [Col. 8 lines 55-67, Col. 9 lines 1-4]. Vehicle to vehicle communications in a vehicle determine which other vehicles were also involved in the accident, as well as the angle of impact, an initial accident cause or fault determination (e.g., one vehicle was tailgating or cut-off another vehicle) [Col. 9 lines 52-62].)
Accordingly, it would have been obvious to a person of ordinary skill in the art at the time the invention was effectively filed, having the teachings of Leise, Nagla and Hanson before them, to modify the system of Leise and Nagla of receive data from one or more sensors of one or more vehicles involved in an event that comprises at least one of an accident and a breakdown, create a blockchain on a distributed ledger for the event and invite members to the new blockchain based on a type of the event, solicit one or more of a traffic camera and another vehicle that was not involved in the event for additional data associated with the event, and in response, receive the additional data associated with the event from one or more of the traffic camera and the other vehicle, create one or more partially pre-filled documents for the entity based on information included in the data received from the one or more sensors, and the additional data received from the one or more of the traffic camera and the other vehicle, generate and commit, via the blockchain peer, one or more blockchain transactions which include the one or more partially pre-filled documents to the blockchain, and receive, via the blockchain peer, one or more completed documents corresponding to the one or more partially pre-filled documents which have been filled in by one or more other blockchain peers of the blockchain with the teachings of Hanson of determine a number of accidents based on at least one of time information and distance information in the data and assign one or more specific vehicles of the one or more vehicles to each accident of the number of accidents. One would have been motivated to make such a modification to determine all the participants required to exchange information for an event, and further analyze driving data and traffic accident statistics from the extracted information (Leise - [Col. 2 lines 11-21], Hanson [Col. 1 lines 22-26].).
Regarding claim 4, Leise teaches:
received from the one or more sensors and the additional data received from the one or more of the traffic camera and the other vehicle (Leise – if a vehicle detects a crash event (e.g. deployed airbag, collision sensor, i.e. accident), the vehicle may broadcast a transaction to the network with the vehicle’s telematics data that is signed by a private key stored on the vehicle [Col. 10 lines 65-67, Col. 11 lines 1-5]. Also see Fig. 1A network connections [Col. 6 lines 24-28]. When a vehicle has been involved in a collision, there are often several steps that should take place in coordination among many parties, including the vehicle owner, other parties to the collision, providers of vehicle repair services, medical services (i.e. another vehicle that was not involved in the event, such as an emergency vehicle), and more [Col. 36 lines 47-53]. Also see Applicant’s Specification [0049], where other sources include other vehicles not participating in the accident such as emergency vehicles.)
Leise modified by Nagla does not appear to teach:
wherein the processor determines the number of accidents based on at least one of time information and distance information in the data
However, Hanson teaches:
wherein the processor determines the number of accidents based on at least one of time information and distance information in the data (Hanson – in Fig. 3, step 301, a determination may be made that one or more vehicles has been involved in an accident, where a mobile device may be configured to monitor movement sensors of the mobile device in order to detect events [Col. 13 lines 42-52], and the mobile device may receive vehicle sensor data from the vehicle [Col. 14 lines 21-29]. The accident characteristics received and/or determined in step 302 may include the number and types of each vehicle involved in the accident, descriptions of any other non-vehicle objects involved in the accident, the speed(s) of the vehicle(s) just before the accident, the location and angle of impact to/from each vehicle, and the like, at the time of the accident [Col. 15 lines 35-47]. Accident characteristics also include accident time [Col. 15 lines 57-60].)
Accordingly, it would have been obvious to a person of ordinary skill in the art at the time the invention was effectively filed, having the teachings of Leise, Nagla and Hanson before them, to modify the system of Leise, Nagla and Hanson of receive data from one or more sensors of one or more vehicles involved in an event that comprises at least one of an accident and a breakdown, create a blockchain on a distributed ledger for the event and invite members to the new blockchain based on a type of the event, solicit one or more of a traffic camera and another vehicle that was not involved in the event for additional data associated with the event, and in response, receive the additional data associated with the event from one or more of the traffic camera and the other vehicle, create one or more partially pre-filled documents for the entity based on information included in the data received from the one or more sensors, and the additional data received from the one or more of the traffic camera and the other vehicle, generate and commit, via the blockchain peer, one or more blockchain transactions which include the one or more partially pre-filled documents to the blockchain, and receive, via the blockchain peer, one or more completed documents corresponding to the one or more partially pre-filled documents which have been filled in by one or more other blockchain peers of the blockchain, determine a number of accidents based on at least one of time information and distance information in the data and assign one or more specific vehicles of the one or more vehicles to each accident of the number of accidents with the teachings of Hanson of wherein the processor determines the number of accidents based on at least one of time information and distance information in the data. One would have been motivated to make such a modification to determine all the participants required to exchange information for an event, and further analyze driving data and traffic accident statistics from the extracted information (Leise - [Col. 2 lines 11-21], Hanson [Col. 1 lines 22-26].).
Regarding claim 11, Leise teaches:
and additional data received from the one or more of the traffic camera and the other vehicle (Leise – when a vehicle has been involved in a collision, there are often several steps that should take place in coordination among many parties, including the vehicle owner, other parties to the collision, providers of vehicle repair services, medical services (i.e. another vehicle that was not involved in the event, such as an emergency vehicle), and more [Col. 36 lines 47-53]. Also see Applicant’s Specification [0049], where other sources include other vehicles not participating in the accident such as emergency vehicles.)
Leise modified by Nagla does not appear to teach:
wherein determining the number of accidents based on the extracted information includes determining the number of accidents based on at least of the time information and distance information in the data received from the one or more vehicles
However, Hanson teaches:
wherein determining the number of accidents based on the extracted information includes determining the number of accidents based on at least of the time information and distance information in the data received from the one or more vehicles (Hanson – in Fig. 3, step 301, a determination may be made that one or more vehicles has been involved in an accident, where a mobile device may be configured to monitor movement sensors of the mobile device in order to detect events [Col. 13 lines 42-52], and the mobile device may receive vehicle sensor data from the vehicle [Col. 14 lines 21-29]. The accident characteristics received and/or determined in step 302 may include the number and types of each vehicle involved in the accident, descriptions of any other non-vehicle objects involved in the accident, the speed(s) of the vehicle(s) just before the accident, the location and angle of impact to/from each vehicle, and the like, at the time of the accident [Col. 15 lines 35-47]. Accident characteristics also include accident time [Col. 15 lines 57-60].)
Accordingly, it would have been obvious to a person of ordinary skill in the art at the time the invention was effectively filed, having the teachings of Leise, Nagla and Hanson before them, to modify the system of Leise, Nagla and Hanson of receive data from one or more sensors of one or more vehicles involved in an event that comprises at least one of an accident and a breakdown, create a blockchain on a distributed ledger for the event and invite members to the new blockchain based on a type of the event, solicit one or more of a traffic camera and another vehicle that was not involved in the event for additional data associated with the event, and in response, receive the additional data associated with the event from one or more of the traffic camera and the other vehicle, create one or more partially pre-filled documents for the entity based on information included in the data received from the one or more sensors, and the additional data received from the one or more of the traffic camera and the other vehicle, generate and commit, via the blockchain peer, one or more blockchain transactions which include the one or more partially pre-filled documents to the blockchain, and receive, via the blockchain peer, one or more completed documents corresponding to the one or more partially pre-filled documents which have been filled in by one or more other blockchain peers of the blockchain, determine a number of accidents based on at least one of time information and distance information in the data and assign one or more specific vehicles of the one or more vehicles to each accident of the number of accidents with the teachings of Hanson of wherein determining the number of accidents based on the extracted information includes determining the number of accidents based on at least of the time information and distance information in the data received from the one or more vehicles. One would have been motivated to make such a modification to determine all the participants required to exchange information for an event, and further analyze driving data and traffic accident statistics from the extracted information (Leise - [Col. 2 lines 11-21], Hanson [Col. 1 lines 22-26].).
References Cited But Not Relied Upon
1. Drabble et al. (Pub. No. US 2008/0183485 A1)
A method and apparatus for providing location specific information. Event data pertaining to an event is received from an event reporting system that has gathered the event data from a data gathering means (Abstract). Event reporting systems are traffic reporting systems that gather event data from a data gathering means situated along a roadside, from a data gathering means operable for use within a vehicle or from a phone call. The data gathering means may be a camera. The event data may comprise a unique identifier associated with a camera, set of traffic lights, or other stationary object that has a fixed graphical location at a specific geographic location in a geofence [0036-0037].
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RANJIT P DORAISWAMY whose telephone number is (571)270-5759. The examiner can normally be reached Monday-Friday 9:00 AM - 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Featherstone can be reached on (571) 270-3750. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/R.P.D./Examiner, Art Unit 2166                                                                                                                                                                                                        
/MARK D FEATHERSTONE/Supervisory Patent Examiner, Art Unit 2166